Citation Nr: 1019688	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for malignant melanoma 
of the right lung (also claimed as lung cancer) as a result 
of exposure to herbicides.  
		
3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (also claimed as back injury).  

4.  Entitlement to service connection for melanoma and skin 
cancer of the neck and right cheek.  

5.  Entitlement to service connection for atrial fibrillation 
(claimed as cardiac arrhythmia).  

6.  Entitlement to service connection for sterility.  

7.  Entitlement to an initial compensable rating for service-
connected hearing loss.  

8.  Entitlement to an initial compensable rating for service-
connected nose disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1969.  

In March 2010, the Veteran and his wife testified in a Travel 
Board hearing in front of the undersigned Veterans Law Judge.  
The transcript of that hearing has been reviewed and 
associated with the claims file.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The April 2009 VA examination report reflects the 
Veteran's complaints of tinnitus, and the overall record 
tends to support a finding that the Veteran's current 
tinnitus is related to service.  

2.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam era and therefore is presumed to have been 
exposed to herbicides.  

3.  The Veteran has been diagnosed with malignant melanoma of 
the right lung.  

4.  In a March 2010 written statement, the Veteran expressed 
his desire to withdraw from appellate review his claim for 
service connection for melanoma and skin cancer of the neck 
and right cheek.  

5.  In a March 2010 written statement, the Veteran expressed 
his desire to withdraw from appellate review his claim for 
service connection for sterility.  

6.  In a March 2010 written statement, the Veteran expressed 
his desire to withdraw from appellate review his claim for 
service connection for atrial fibrillation.  

7.  The results of VA audiological examinations show that the 
Veteran has had no worse than Level II hearing impairment in 
his right ear and Level II hearing impairment in his left 
ear.

8.  There is no medical evidence of record to establish that 
the Veteran's service-connected nose disability is manifested 
by a 50 percent obstruction of the nasal passages on both 
sides or complete obstruction on one side.  






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection of malignant melanoma 
of the right lung due to exposure to herbicides are met.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

3.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for melanoma and skin cancer of the neck and right 
cheek have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).  

4.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for sterility have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2009).  

5.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for atrial fibrillation have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).  

6.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 
4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).

7.  The criteria for an initial compensable rating for a nose 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.20, 
4.97, DC 6502 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part. See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

September 2006, May 2007, September 2008, and April 2009 pre-
rating notice letters described the evidence necessary to 
substantiate a claim for service connection, and met all of 
the requirements noted above; including informing the Veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  The Board notes the above notice letters 
provided notice as to how disability ratings and effective 
dates are assigned, and the type of evidence that impacts 
these types of determinations, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and reports of 
VA examinations. Also of record and considered in connection 
with the appeal are various written statements and testimony 
provided by the Veteran. In addition, the testimony offered 
by his spouse at the March 2010 Board hearing was considered.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.

II.  Pertinent Laws and Regulations

A.  Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  


III.  Analysis

A.  Tinnitus

The Veteran has alleged that his current tinnitus is a result 
of in-service noise exposure.  A June 2007 VA examination 
report indicates that Veteran denied tinnitus.  A September 
2008 statement from the Veteran's private doctor indicated 
that the Veteran had tinnitus the doctor opined that "I 
think this should be considered as a significant potential 
for being related to his noise exposure in service."  

An October 2008 VA examination report shows that the Veteran 
complained of tinnitus.  The Veteran reported intermittent 
tinnitus and indicated that it had occurred since military 
service.  He stated that the tinnitus occurs 2-3 times per 
week and can last up to twenty minutes.  The examiner opined 
that based on the lack of evidence in the claims file and the 
Veteran's inconsistent reporting on when the tinnitus began, 
it was less likely than not that the Veteran's tinnitus was 
related to his military service.  However, the examiner did 
state that the Veteran's tinnitus was likely associated with 
his hearing loss.  An April 2009 VA examination report shows 
that the Veteran complained of bilateral tinnitus.  The 
Veteran indicated that his tinnitus has had a gradual onset 
with periodic occurrence since his military service.  The 
April 2009 VA examiner diagnosed the Veteran with bilateral 
tinnitus.  Finally, at his March 2010 Board hearing the 
Veteran testified that he has suffered from tinnitus since 
leaving military service.  

The Court has held that symptoms of tinnitus are capable of 
lay observation rendering a claimant competent to speak as to 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Likewise a lay person is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995);Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent 
to report a continuity of symptomatology, and that report can 
serve to provide the needed evidence of a nexus between the 
current disability and the disease or injury in service.  See 
Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Bronze Star 
Medal.  As the evidence of record supports a finding that the 
Veteran was engaged in combat during his active duty service, 
the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) are for application in this case. Thus, the Board 
accepts that the Veteran was exposed to loud noise during his 
active service.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  In the instant case there is no medical evidence 
of a current disability.  

Given that the Veteran's private physician and the April 2009 
VA examiner diagnosed the Veteran with the tinnitus, that the 
Veteran served in combat and has testified to a continuity of 
symptomatology, the Board finds that the Veteran's current 
tinnitus, after resolving all reasonable doubt in favor of 
the Veteran, is related to his in-service exposure to noise.  
The Board notes the October 2008 VA examiner's negative nexus 
opinion, however, the Board finds that when this opinion is 
considered in context of the other evidence of record, it 
does not outweigh the other competent and credible evidence 
which shows that the Veteran's tinnitus is more likely than 
not related to his military noise exposure.  The weight to be 
attached to relevant evidence is an adjudication 
determination. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board must assess the weight and credibility to 
be given to the evidence.  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  Viewing the evidence objectively, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the evidence taken as a whole warrants 
service connection.  

B.  Malignant melanoma of the right lung

The Veteran contends, in statements presented throughout the 
duration of the appeal, that he served in the Republic of 
Vietnam during the Vietnam era and was exposed to herbicides 
while on active duty, thereby causing his malignant melanoma 
of the right lung.  

A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence of record reflects that the Veteran served in 
Vietnam during the Vietnam era and therefore exposure to 
herbicides is conceded.  In addition, VA treatment records 
show that the Veteran was diagnosed with cancer in his right 
lung in January 2007 when a right lung lesion was found on a 
routine chest x-ray for Agent Orange screening.  The RO 
denied the Veteran's claim stating that the Veteran's final 
diagnosis and pathology report both indicate that the 
Veteran's mestastic melanoma in the right lung originated 
from his malignant facial melanoma.  However, review of the 
pathology report and the Veteran's final diagnosis do not 
show that the Veteran's right lung melanoma originated from 
his right cheek lentigo maligna formation, and, in fact there 
is evidence in the claims file to the contrary.  

A January 2007 x-ray showed multiple pulmonary masses in the 
right middle lobe.  The Veteran was subsequently diagnosed 
with malignant melanoma and underwent right middle lobe 
resection.  

A September 2007 statement from Dr. K.H.L. indicated that the 
Veteran had a lentigo maligna removed from his right cheek in 
1997.  The biopsy on January 15, 1997, came back as sun 
damaged skin with lentigo maligna formation, no invasive 
melanoma identified.  The Dr. opined that as long as there 
was no melanoma or invasion and this was a lentigo maligna, 
which was consensus of the pathologist, this would not have 
invasive potential because it has not developed into a 
malgina melanoma and therefore with no invasive potential 
should not have any relationship to the lung disease.  

The RO sought a VA medical opinion on the question of whether 
the Veteran's lung cancer was a primary site or a metastic 
lesion from his right cheek.  The examiner reviewed the 
entire claims file, including all of the private medical 
records and statements and opined that without conclusive 
evidence of previous right check melanoma, no one can assume 
that the lung lesion is metastic from the right cheek.  As to 
causation, the examiner stated that he could only speculate.  
However, the examiner would classify the Veteran as having 
malignant melanoma with unknown primary.  

Thus, the evidence of record demonstrates that the Veteran 
had active service in the Republic of Vietnam during the 
Vietnam era and has been diagnosed with right malignant 
melanoma.  The Board notes that when all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case the preponderance of evidence is not 
against the Veteran's claim and after resolving all 
reasonable doubt in the Veteran's favor; the Board finds that 
Veteran is entitled to service connection.  

C.  Melanoma and skin cancer of the neck and right cheek, 
sterility, and atrial fibrillation.  

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of the August 2007 rating decision that denied, inter 
alia, entitlement to service connection for melanoma and skin 
cancer of the neck and right cheek, sterility, and cardiac 
arrhythmia.  Thereafter, in a March 2010 written statement, 
the Veteran expressed his desire to withdraw these claims 
from appellate review.  The Board finds that this written 
statement qualifies as a valid withdrawal of the issues of 
entitlement to service connection for melanoma and skin 
cancer of the neck and right cheek, sterility, and cardiac 
arrhythmia.  See 38 C.F.R. § 20.204 (b).  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to this issue is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn claims.  As such, the issues are dismissed.  
]

D.  Increased Initial Rating Claims

1.  Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.
The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) now provide that, when the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
compensable rating.  The pertinent medical evidence of record 
consists of VA audiological examinations conducted in June 
2007, October 2008, and April 2009.  

At the Veteran's June 2007 VA audiological examination, pure 
tone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
10
25
40
24
LEFT
10
15
40
50
29

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 90 percent in the left ear.  

The results of the June 2007 audiological examination show 
the Veteran's right ear had an average pure tone threshold of 
24 and 86 percent speech recognition; his left ear had an 
average pure tone threshold of 29 and 90 percent speech 
recognition. This, in turn, correlates to Level II hearing 
loss in the right ear and Level II in the left ear under 
Table VI, warranting a non compensable rating under Table 
VII.  





At the Veteran's October 2008 VA audiological examination, 
pure tone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
10
20
45
23
LEFT
10
10
30
50
25

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 94 percent in the left ear.  

The results of the October 2008 audiological examination show 
the Veteran's right ear had an average pure tone threshold of 
23 and 90 percent speech recognition; his left ear had an 
average pure tone threshold of 25 and 94 percent speech 
recognition.  This, in turn, correlates to Level II hearing 
loss in the right ear and Level I in the left ear under Table 
VI, warranting a non compensable rating under Table VII.  

At the Veteran's April 2009 VA audiological examination, pure 
tone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
10
30
45
26
LEFT
10
10
30
50
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  

The results of the April 2009 audiological examination show 
the Veteran's right ear had an average pure tone threshold of 
26 and 92 percent speech recognition; his left ear had an 
average pure tone threshold of 25 and 94 percent speech 
recognition.  This, in turn, correlates to Level I hearing 
loss in the right ear and Level I in the left ear under Table 
VI, warranting a non compensable rating under Table VII.  

Applying the findings of the VA audiological examinations to 
the rating criteria for hearing impairment, the Board 
concludes there is no basis for a compensable rating.  At no 
time since service connection has the Veteran's hearing loss 
been worse than level II in either ear.  Therefore, there is 
no basis for a compensable rating.  As the Board finds that 
the record presents no basis for an assignment of a 
compensable disability rating for the Veteran's bilateral 
hearing loss, there is no basis for staged ratings of the 
disability pursuant to Fenderson and Hart.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.
The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  All three examinations show that the 
examiner solicited information from the Veteran with regard 
to the effect and nature of his hearing loss and included 
that information in their examination reports, therefore the 
examinations are considered adequate for rating purposes.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a compensable rating on an 
extraschedular basis.  See § 3.321(b) (1). There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

2.  Nose Disability

An August 2007 rating decision granted the Veteran's claim 
for service connection for a nose condition and assigned an 
initial noncompensable rating.  VA's rating schedule provides 
that the maximum rating that may be assigned for deviation of 
the nasal septum is 10 percent, which requires either 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Diagnostic Code 6502.

Service treatment records show that the Veteran had 
significant displacement of septum to the right with nearly 
complete obstruction.  June 2007 and April 2009 VA 
examination reports show that there were signs of nasal 
obstruction upon examination.  The left side was completely 
unobstructed while the right side was 70 percent obstructed.   

A July 2009 statement from the Veteran's private physician 
indicates that the Veteran suffers from a deviated septum and 
that it is almost totally occluding his right nasal passage 
which makes it difficult for him to breathe at times.  The 
Board acknowledges the Veteran's written statements of record 
and the March 2010 Board testimony which indicated that he 
feels that his right nasal passage is 100 percent obstructed.  
However, when the medical evidence is viewed objectively, the 
Board finds that the Veteran's nose condition does not 
warrant a compensable rating.  

A compensable rating requires either 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side  The June 2007 and April 2009 VA examiners found the 
Veteran's right nasal passage to be 70 percent obstructed.  
Service treatment records and a statement from the Veteran's 
physician indicate severe obstruction but both fail to show 
total obstruction.  As the Board finds that the record 
presents no basis for an assignment of a compensable 
disability rating for the Veteran's nose condition, there is 
no basis for staged ratings of the disability pursuant to 
Fenderson and Hart.  Fenderson, 12 Vet. App. at 126; Hart, 21 
Vet. App. at 509-10.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's nose disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a compensable rating on an 
extraschedular basis.  See § 3.321(b) (1). There is no 
indication that the disability results in marked interference 
with employment for any period since the grant of service 
connection. Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



















Therefore, the claim for an initial compensable rating for 
postoperative nasal deviation must be denied.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for malignant melanoma of 
the right lung is granted.  

The claim for service connection for melanoma and skin cancer 
of the neck and right cheek is dismissed.  

The claim for service connection for sterility is dismissed.  

The claim for service connection for atrial fibrillation is 
dismissed.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  

Entitlement to an initial compensable rating for a nose 
disability is denied.  


REMAND

With respect to the Veteran's claim for service connection 
for degenerative disc disease of the lumbar spine, the Board 
has determined that further development is warranted.  

At the March 2010 Board hearing the Veteran testified that he 
injured his back in 1968 when trying to help a fellow 
soldier.  Service treatments records are void of complaints 
of or treatment for a lumbar spine injury.  

However, as stated above, the evidence of record supports a 
finding that the Veteran was engaged in combat during his 
active duty service, therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are for application in 
this case.  The Veteran's testimony regarding the 
circumstances under which he injured his back is consistent 
with the conditions and circumstances of his combat service.  
Thus, the Board accepts that the Veteran injured his back 
during his active service.

A November 2008 VA treatment record shows that the Veteran 
has been assessed as having disc disease and spondylisis.  
The Veteran has not been afforded a VA examination with 
respect to his lumbar spine claim and there is insufficient 
competent medical evidence on file for the VA to make a 
decision on the Veteran's lumbar spine claim.  Simply stated, 
the standards of McLendon v. Nicholson, 20 Vet. App. 79, 
81(2006) are met in this case and the VA must provide a VA 
medical examination in order to determine the nature and 
etiology of the Veteran's back disorder.  

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains 
various VA treatment records showing physical therapy for the 
Veteran's lumbar spine condition with the most recent record 
dated in March 2008.  However, the Board is unable to 
determine whether there are any outstanding records of 
treatment since that time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the Nashville VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Nashville VAMC since 
March 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After the above development has been 
completed and all responses have been 
associated with the claims file, schedule 
the Veteran for a VA examination(s) by an 
appropriate specialist to determine the 
current nature and etiology of any 
current lumbar spine disability.  The 
claims file must be made available to and 
reviewed by the examiner(s) in connection 
with the examination(s). All tests deemed 
necessary should be conducted.

The examiner(s) should provide a 
diagnosis of any current lumbar spine 
disability found.  For any such diagnosis 
made on examination, the examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that such disorder is(are) 
related to the Veteran's in-service back 
injury.  A complete rationale for any 
opinions should be provided.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


